Citation Nr: 0032803	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction in the disability rating for the 
veteran's defective hearing from 50 percent to 10 percent was 
proper.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO implemented a proposed 
reduction of the rating for service-connected defective 
hearing from 50 percent to 10 percent.  A notice of 
disagreement was received in March 1998, a Statement of the 
Case was issued in April 1998, and a substantive appeal was 
received in June 1998.  

The claim on appeal was remanded by the Board in November 
1999, for the purpose of further evidentiary development, 
including an additional audiological examination and a 
medical opinion request.  Having reviewed the record, the 
Board is satisfied that the specified development has been 
completed to the fullest extent possible and that the issue 
on appeal is ready for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected defective hearing is 
currently manifested by a Level IX hearing loss in the right 
ear and a Level II hearing loss in the left ear, and the 
available evidence is suggestive of a sustained improvement 
in speech discrimination ability in each ear.  

2.  The reduction of the rating for defective hearing from 50 
percent to 10 percent was based on reports of VA audiological 
examinations from 1995 to 1999 and review of the veteran's 
medical history, and the RO complied with the procedural 
requirements in implementing the reduction.  


CONCLUSION OF LAW

The reduction of the veteran's disability rating from 50 
percent to 10 percent for defective hearing was proper. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.105(e), 3.344(a), 4.85, Diagnostic 
Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the reduction of the rating for his 
service-connected defective hearing from 50 percent to 10 
percent was improper.  In statements on appeal, he has argued 
that the symptoms of hearing loss continue to worsen, and 
that he is entitled to a rating in excess of 10 percent for 
his hearing loss disability. 

Having reviewed the record, the Board has concluded that the 
rating reduction for defective hearing from 50 percent to 10 
percent was proper, as the evidence indicates that the 
current level of hearing acuity is consistent with a 10 
percent rating under the schedular criteria and that the RO 
complied with all procedural and evidentiary requirements in 
implementing the reduction.  

The Board notes that 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised during 
the pendency of this appeal.  The revised statutes provide 
that VA must make "reasonable efforts" to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  In 
addition, the claimant and his or her representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  In the 
case of a claim for disability compensation, the assistance 
provided by VA shall also include providing a medical 
examination or obtaining an opinion when such an examination 
or opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that these revisions 
are applicable to the instant claim as they are more 
favorable than the prior statutory provisions.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran has been afforded three VA audiological 
examinations during the course of this appeal, and both he 
and his representative have questioned the equipment 
calibration and the credentials of the examination provider 
with regard to the examinations conducted in 1997 and 1998.  
On review of the examination reports, however, the Board has 
found that these examinations are adequate for rating 
purposes as there is no indication of faulty equipment or 
improper conduct by the examination providers.  In addition, 
the veteran was afforded a new VA audiological examination in 
1999 and he has not indicated disagreement with the conduct 
of that examination or the findings thereof.  Furthermore, a 
medical opinion has been sought in conjunction with the claim 
on appeal in order to reconcile discrepancies in the 
audiological findings indicated in the record.  Finally, the 
record does not indicate the need to obtain any additional 
records and the veteran has not made VA aware of the 
existence of any additional documentation which would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to assist a veteran has been satisfied and that the instant 
claim is ready for appellate adjudication.  

Review of the record reflects that service connection was 
granted for defective hearing in May 1962, at which time a 
zero percent (noncompensable) evaluation was assigned under 
Diagnostic Code 6296.  Effective January 1969, an evaluation 
of 10 percent disabling was awarded for this disability.  In 
March 1989, an increased evaluation of 50 percent disabling 
was granted for defective hearing, under Diagnostic Code 
6105.  In a January 1998 rating decision, the RO implemented 
a reduction in the rating of the veteran's service-connected 
defective hearing from 50 percent disabling to 10 percent 
disabling.  

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105, which specifically  provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The RO must then advise the appellant of 
the proposed rating reduction and give the appellant 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).  

Prior to the rating reduction, the veteran's service-
connected defective hearing was rated as 50 percent disabling 
for a period in excess of 5 years.  As such, application of 
the provisions of 38 C.F.R. § 3.344(a) and (b) (pertaining to 
disabilities which have "stabilized") is appropriate, and 
the provisions of 38 C.F.R. § 3.344(c) (pertaining to 
disabilities which are subject to improvement) are not 
applicable.  

According to 38 C.F.R. § 3.344(a), for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  Illnesses or disabilities subject to 
temporary or episodic improvement are not to be reduced on 
the result of any one examination, except in those cases 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In addition, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete.  Moreover, though material improvement is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  According to 38 C.F.R. § 3.344(b), if 
doubt remains, the rating agency will continue the rating in 
effect.  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court 
held that in order to sustain a reduction in rating, it must 
appear by a preponderance of the evidence that the rating 
reduction is warranted.  

The Board notes that the criteria for evaluation of a hearing 
loss disability were recently amended, effective June 10, 
1999.  The Board finds that the regulatory amendments do not 
include substantive changes which are applicable to the 
instant claim, and thus, neither the old or the new criteria 
are more favorable to the veteran.  See Karnas, supra; 
VAOGCPREC 3-2000 (April 2000).  According to 38 C.F.R. § 4.85 
(2000), hearing impairment is evaluated by taking the results 
of controlled speech reception tests together with the 
results of the puretone audiometry test, in which an average 
hearing threshold level in the frequencies 1000, 2000, 3000, 
and 4000 Hz is provided.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels, from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See Table VI, 38 C.F.R. § 4.85 (2000).  For 
evaluation of hearing loss in both ears, the Schedule bases 
compensability on the level of hearing in the better ear 
considered with the level of hearing acuity in the poorer 
ear.  See Table VII, 38 C.F.R. § 4.85.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard. The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

The amended regulations also include provisions for 
evaluation of exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.86 (2000).  Where puretone thresholds that 
are 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), Table VIa 
(numeric designation of hearing impairment based only on 
puretone threshold average) may be utilized if application 
thereof is more favorable to the veteran.  38 C.F.R. 
§ 4.86(a) (2000).  Likewise, Table VIa may be used (if more 
favorable to the veteran) when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b) (2000).  Review of the 
record indicates that application of Table VIa is not more 
favorable to the veteran in this instance, and thus, the 
provisions of 38 C.F.R. § 4.86 are not applicable to the 
instant claim.  

As noted, the Board has concluded that reduction of the 
rating for the veteran's service-connected defective hearing 
from 50 percent to 10 percent was proper.  Initially, the 
Board finds that the procedural considerations as outlined in 
38 C.F.R. § 3.105(e) have been satisfied.  In October 1997, 
the RO prepared a rating decision proposing to reduce the 
rating for service-connected defective hearing from 50 
percent to 10 percent, and it was noted that this action was 
based on audiological examinations showing that his hearing 
loss had improved.  By letter to his latest address of 
record, dated October 27, 1997, the veteran was notified of 
the proposal to reduce the rating and he was informed that he 
was being afforded a period of 60 days during which he could 
submit evidence to show that the proposed action should not 
be taken.  He was also notified that he could request a 
personal hearing to present evidence or argument on any point 
of importance to his claim.  Although the veteran indicated 
disagreement with the proposed reduction, no additional 
objective or documentary evidence was submitted within 60 
days thereafter. Therefore, the RO's January 1998 rating 
decision implementing the proposed reduction was appropriate 
as the RO fully complied with  procedural considerations as 
outlined in 38 C.F.R. § 3.105(e).  

The Board also finds that the provisions of 38 C.F.R. 
§ 3.344(a) have been satisfied.  The award of a 50 percent 
rating for defective hearing was based on a January 1989 
audiological examination report, which showed an average 
puretone threshold of 84 decibels (dB) in the right ear with 
a speech discrimination score of 20 percent, and an average 
puretone threshold of 43 dB in the left ear with a speech 
discrimination score of 58 percent.  However, the 
audiological findings obtained since 1989, and in particular, 
from 1995 to the present time, are indicative of an 
improvement in the veteran's speech discrimination ability 
and the available evidence shows that his current level of 
hearing acuity is consistent with a schedular rating of 10 
percent.  

On VA audiological examination on December 14, 1995, speech 
recognition was 52 percent in the right ear and 90 percent in 
the left ear.  In the right ear, puretone thresholds were 
measured in three trials.  In the first trial, puretone 
thresholds were 55, 65, and 100 dB at frequencies of 500, 
1000, and 2000 Hertz (Hz), respectively.  In the second 
trial, puretone thresholds were 40, 50, and 85 dB at 
frequencies of 500, 1000, and 2000 Hz.  In the third trial, 
puretone thresholds were as 25, 40, 85, and 85 dB at 
frequencies of 500, 1000, 2000, and 4000 Hz.  In the left 
ear, puretone thresholds were also measured on 3 occasions.  
In the first trial, puretone thresholds were recorded as 45, 
45, 45, and 55 dB at frequencies of 500, 1000, 2000, and 
3000, Hz, respectively.  In the second trial, puretone 
thresholds were 30, 30, and 35 dB at frequencies of 500, 
1000, and 2000 Hz.  In the third trial, puretone thresholds 
were 15, 15, 30, 45, and 50 dB at frequencies of 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  

A December 20, 1995 audiogram report shows that in the left 
ear, puretone thresholds were recorded as 25, 30, 45, and 50 
dB at frequencies of 1000, 2000, 3000, and 4000 Hz, 
respectively.  A speech discrimination score of 52 percent 
was provided for the right ear, but none was provided for the 
left ear.  In the right ear, puretone thresholds were 45 and 
85 dB at frequencies of 2000 and 4000 Hz.

The report of a September 1997 audiological examination shows 
an average puretone threshold of 71 dB in the right ear with 
a speech discrimination score of 52 percent.  In the left 
ear, the average puretone threshold was 43 dB and speech 
discrimination was 92 percent.  The examiner summarized the 
results as showing a mild to profound sensorineural hearing 
loss bilaterally, worse for the right ear.  Word recognition 
was significantly reduced for the right ear and mildly 
reduced for the left ear, consistent with the degree of 
hearing loss present.  

Outpatient treatment records indicate that the results of a 
hearing screening on January 22, 1998 were inconclusive as 
the veteran did not respond to tones presented at a very high 
volume, yet he did not experience difficulty understanding 
whispered speech or conversation heard over the phone.  
Puretone thresholds in the left ear were recorded as "NR," 
100, 90, 105, "NR," and "NR" at frequencies of 250, 500, 
1000, 2000, 4000, and 6000 Hz, respectively.  In the right 
ear, puretone thresholds were recorded as 85, 85, 95, 105, 
110, and 110 dB at the same frequencies.  On February 12, 
1998, puretone thresholds in the left ear were recorded as 
85, 85, 95, 105, 110, and 110 dB at frequencies of 250, 500, 
1000, 2000, 4000, and 6000 Hz, respectively.  In the right 
ear, puretone thresholds were recorded as 95, 90, 95, 110, 
110, and 110 at the same frequencies.  It was noted that the 
results of these tests were contradictory to the veteran's 
belief that his hearing acuity had decreased; yet these tests 
suggested that his hearing had actually improved, primarily 
within the low and high frequency levels.  

The veteran also underwent a private audiological examination 
at St. John Hospital in February 1998.  In the left ear, 
puretone thresholds were recorded as 95, 105, and 110 dB at 
frequencies of 1000, 2000, and 4000 Hz, respectively.  In the 
right ear, puretone thresholds were recorded as 95, 119, and 
110 dB at the same frequencies.  Speech discrimination was 34 
percent in the left ear and 30 percent in the right ear.  

On VA audiological examination in November 1998, the veteran 
requested that a complete audiogram be avoided and that 
findings be based on recent examinations as his hearing had 
not changed significantly.  The report indicates that review 
of previous examinations supported this claim as hearing had 
remained stable over a two year period.  It was also noted 
that a noise-related sensorineural hearing loss would not 
improve after being away from noise and in a similar fashion, 
once the exposure ceases it will not deteriorate.  In the 
right ear, puretone thresholds were recorded as 40, 90, 90, 
and 95 dB at frequencies of 1000, 2000, 3000, and 4000 Hz, 
respectively, for an average of 79 dB.  In the left ear, 
puretone thresholds were recorded as 20, 40, 50, and 60 dB at 
the same frequencies, for an average of 43 dB.  Speech 
recognition was 50 percent in the right ear and 86 percent in 
the left ear.  These findings were consistent with an 
asymmetrical high frequency sensorineural hearing loss of a 
mild to profound degree from 500 Hz and above in the right 
ear with an impairment of mild to severe degree from 2000 Hz 
and above in the left ear.  Word recognition scores were 
obtained at elevated levels of presentation.  

In a November 1999 remand, the Board requested an opinion as 
to the reasons for the apparent discrepancies (especially 
with regard to speech discrimination scores) as reported in 
the various VA and private medical records dating from 
January 1989.  

On VA audiological examination in December 1999, puretone 
thresholds in the right ear were recorded as 50, 90, 90, and 
95 dB at frequencies of 1000, 2000, 3000 and 4000 Hz, 
respectively, for an average puretone threshold of 81 dB.  In 
the left ear, puretone thresholds were recorded as 25, 40, 
55, and 60 dB at frequencies of 1000, 2000, 3000, and 4000 
Hz, respectively, for an average puretone threshold of 45 dB.  
Speech recognition scores were 50 percent in the right ear 
and 88 percent in the left ear.  

Following a review of the file, the examiner commented that 
findings of audiological examinations from 1967 to 1980 
revealed a variety of puretone and word recognition results, 
suggesting poor interest reliability.  The examiner stated 
that review indicated one consistency, a tendency for the 
veteran to exaggerate his hearing loss and word recognition 
difficulties, and that this tendency was noted on all of the 
evaluations between 1967 and 1980.  The examiner noted that 
the 1989 examination (which resulted in the increase to 50 
percent for defective hearing) represented the worst puretone 
and word recognition data ever recorded.  It was the 
examiner's view that while the 1989 examiner did not mention 
reliability, the data appeared suspect as there was mild 
hearing loss present through the primary speech frequencies 
for the left ear, yet word recognition was poor at 58 
percent.  The examiner noted that the word recognition was 
much worse than predicted from the audiogram, and one would 
expect the score to be in the upper 80's or low 90's.  

The examiner went on to indicate that final findings on the 
current examination were consistent with those from the 
audiological assessment in December 1995, at which time word 
recognition was 52 percent for the right ear and 92 percent 
for the left ear.  During the current examination, the 
veteran had exaggerated his hearing loss and word recognition 
difficulties and with repeated instructions and explanation 
of inconsistencies, his scores improved to 50 percent (right 
ear) and 88 percent (left ear).  According to the examiner, 
one could only speculate as to the differences seen across 
examiners and examinations, and equipment difficulties during 
the 1989 examination could not be ruled out.  However, the 
1989 results were worse than any seen by all the other 
examiners, most of whom had reported exaggerated hearing 
loss, and given the veteran's history of exaggerated hearing 
difficulties it was most likely that the 1989 evaluation 
results were not valid.  The examiner noted that when valid 
results had been obtained, they were all consistent with the 
current examination findings.  

Therefore, the majority of the audiological testing findings 
from 1995 to the present time are indicative of improvement 
in the level of the veteran's hearing acuity, particularly 
with regard to speech discrimination ability.  On VA 
examinations in 1995, 1997, 1998, and 1999, speech 
discrimination scores have been recorded in the range of 50 
percent to 54 percent in the right ear and in the range of 86 
percent to 92 percent in the left ear, as compared to 
findings of 20 percent in the right ear and 58 percent in the 
left ear on audiological examination in 1989.  

The 1999 VA examiner reviewed prior audiological examination 
reports and found that the speech discrimination findings as 
shown in 1995 are consistent with the final findings 
indicated on examination in 1999.  The examiner also 
indicated that at least some of the prior data (to include 
data from the 1989 examination on which the increase to 50 
percent was based) appeared suspect due to inconsistent 
findings, and the valid audiological findings obtained in the 
past were consistent with those found on current examination.  
The most recent examination findings, including objective 
findings as shown on VA examinations conducted in November 
1998 and November 1999, are consistent with a Level IX 
hearing loss in the right ear and a Level II hearing loss in 
the left ear, which corresponds to 10 percent rating as 
contemplated by the schedular criteria.  In light of the VA 
examiner's opinion and the evidence of record, it appears 
that a rating of 10 percent is contemplated for a hearing 
loss disability of the nature currently indicated by the 
objective findings.  38 C.F.R. § 4.85 (2000).  

The Board also notes that the reduction was based on the 
audiological examinations from the period of 1995 to 1997, 
and therefore, the decision to reduce the rating for 
defective hearing was not based on findings from a single 
examination.  As noted above, sustained levels of improvement 
in the speech discrimination scores are demonstrated in the 
record.  Furthermore, the 1999 VA examiner's opinion was 
based on a review of the claims folder and the history of 
findings on audiological examinations dating from the period 
of active service to the present time.  See 38 C.F.R. §§ 4.1, 
4.2 (2000).  Thus, the entire record of examinations and the 
medical history has been taken into consideration with 
respect to the rating reduction.  In addition, the recent 
audiological examinations include consideration of similar 
data and criteria as those utilized in the 1989 audiological 
examination on which the rating increase to 50 percent was 
based.  In light of the consistency of the findings on valid 
audiological testing from 1995 to the present time, it 
appears that the improvement in the level of speech 
discrimination has been maintained under the ordinary 
conditions of daily life.  As such, the record indicates that 
the procedural and evidentiary requirements set forth in 
38 C.F.R. § 3.344(a) have been satisfied.  

The Board is aware that the report of a private audiological 
examination, dated February 1998, shows lower speech 
discrimination scores than those indicated by the VA 
examinations, to include scores of 30 percent in the right 
ear and 34 percent in the left ear.  The Board notes that 
unlike the private examiner, in 1999 the VA examiner had the 
opportunity to review the entire claims folder and the 
history of audiological findings in order to obtain a more 
complete perspective of the nature of examination findings 
since 1989.  Following a review of the claims folder and the 
available history pertaining to the veteran's defective 
hearing, the VA examiner attributed inconsistencies as shown 
on audiological examinations (including low speech 
discrimination scores) to exaggeration by the veteran of his 
hearing loss and word recognition difficulties.  The VA 
examiner's findings and opinions were based on a review of 
the record, comparison of various audiological findings, and 
contemporaneous observation of the veteran's attempts to 
exaggerate his symptoms so as to impede the attempts to 
obtain valid results.  As such, the Board has afforded 
greater probative weight to the VA examination findings as 
opposed to the speech discrimination findings shown in the 
private audiological report.  

The Board also finds that the notation on the 1998 VA 
examination, to the effect that "noise-related sensorineural 
hearing loss would not improve after being away from noise," 
is outweighed by objective findings which consistently 
indicate a degree of hearing loss corresponding to a 
schedular rating of 10 percent.  

In a June 2000 VA Form 646, the veteran's representative 
argued that the VA examiner had failed to give a medical 
reason for the difference in audiological examinations; that 
calibration of the equipment was not considered; and that the 
examiners failed to consider any other factors for 
differences in the examinations, including headaches, head 
trauma, and medications.  However, the Board notes that in 
providing an opinion, the 1999 VA examiner did consider 
whether faulty equipment could have been a factor, but ruled 
out this possibility based on the history of examination 
reports showing that the veteran's subjective reports of 
hearing problems were unreliable.  In addition, the Board 
finds that the VA examiner's opinion was based on careful 
consideration of all of the available facts and evidence that 
was presented for review.  

Finally, the Board notes the veteran's contentions to the 
effect that he has a severe hearing loss disability and that 
this disability is productive of greater impairment than 
indicated by a rating of 10 percent.  However, the Court has 
held that it is appropriate to evaluate the severity of a 
hearing impairment through the use of modern pure tone 
audiometry testing.  See Lendenmann, supra.  In making a 
determination regarding the veteran's claim, the Board has 
followed the guidance provided by the Court with regard to 
the appropriate method for evaluation of hearing loss 
disabilities.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence supports the reduction of the 
rating for service-connected defective hearing from 50 
percent to 10 percent.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

